United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3326
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
         v.                             * Appeal from the United States
                                        * District Court for the
Jose Tomas Cuautle-Robles,              * Western District of Missouri.
                                        *
              Appellant.                * [UNPUBLISHED]
                                   ___________

                             Submitted: February 21, 2008
                                 Filed: February 25, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Tomas Cuautle-Robles appeals the 15-month prison sentence the district
     1
court imposed after he pleaded guilty to aiding and abetting the transportation of
illegal aliens within the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii),
(A)(v)(II), and (B)(ii). His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967). For the following reasons, we affirm.




         1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       First, the district court did not clearly err in denying Cuautle-Robles’s request
for a mitigating-role reduction because he failed to prove he played a minimal or
minor role in the offense; instead, he admitted to knowingly aiding others in
transporting illegal aliens and keeping track of payments for the trip. See United
States v. Godinez, 474 F.3d 1039, 1042 (8th Cir. 2007) (standard of review; defendant
bears burden to prove he played minor role).

       Second, we conclude that Cuautle-Robles’s within-Guidelines-range sentence
is not unreasonable: nothing in the record indicates the district court overlooked a
relevant factor, gave significant weight to an improper factor, or made a clear error of
judgment in weighing appropriate factors. See Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                          -2-